IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 48345/48346

 STATE OF IDAHO,                                 )
                                                 )    Filed: April 14, 2022
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 RICHARD DRENNON,                                )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Order denying motions for judicial intervention, affirmed.

       Richard Drennon, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Richard Drennon appeals from the district court’s denial of his motions for judicial
intervention. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Drennon was convicted of three counts of forgery and one count of grand theft in two
separate cases; these convictions were affirmed by this Court on appeal. State v. Drennon, Docket
Nos. 46110/46111 (Ct. App. Aug. 28, 2019) (unpublished). Drennon subsequently filed motions
for judicial intervention in each case, requesting the district court order that the Idaho Department
of Correction return his legal materials which Drennon alleged had been taken by prison officials.
Drennon averred that he needed the materials to timely file post-conviction petitions in state and
federal court. The State filed an objection arguing that the district court lacked jurisdiction to
entertain the motions. At a hearing, Drennon’s counsel acknowledged that Drennon would need

                                                 1
to file his petitions and seek return of the documents therein. The district court denied the motions,
finding that it lacked jurisdiction to hear the motions “[e]ven if everything Mr. Drennon says in
his petition is correct.” Although initially premature, Drennon timely appeals.
                                                  II.
                                            ANALYSIS
       Drennon appeals, “[m]indful that the district court did not have jurisdiction to grant” the
requested relief. Drennon concedes that the district court’s finding that it lacked jurisdiction was
supported by all relevant authority and that he is unaware of any authority that would extend the
district court’s jurisdiction in this case. Nonetheless, Drennon contends that the district court erred
when it denied his motions.
       Jurisdiction is “a question of law and is reviewed de novo.” State v. Lute, 150 Idaho 837,
839, 252 P.3d 1255, 1257 (2011). “Absent a statute or rule extending its jurisdiction, the trial
court’s jurisdiction to amend or set aside a judgment expires once the judgment becomes final,
either by expiration of the time for appeal or affirmance of the judgment on appeal.” State v.
Jakoski, 139 Idaho 352, 355, 79 P.3d 711, 714 (2003).
       In this case, there was a final judgment after the affirmance of Drennon’s convictions on
appeal. Thereupon the district court’s jurisdiction in these criminal cases expired as no statute or
rule extends it to address the motions herein. The district court correctly concluded that it lacked
jurisdiction to consider the motions. Drennon does not provide any argument or authority that
contradicts the district court’s finding. Therefore, we affirm the district court’s order denying
Drennon’s motions for judicial intervention.
                                                 III.
                                          CONCLUSION
       The district court did not err in finding that it lacked jurisdiction to consider Drennon’s
motions for judicial intervention. Therefore, the district court’s denial of Drennon’s motions for
judicial intervention is affirmed.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                  2